DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 30 Jul 2021 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation 
“a first tubular” in line 3;
“a second tubular” in line 4;
“a location connector” in line 5;
It is unclear if these elements are in addition to the elements previously introduced in the preamble. The examiner is taking the understanding that this is a double inclusion. Clarification or correction is requested. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 11-14 depend from claim 10 and are therefore also rejected under indefiniteness.
Claim 15 recites the limitation
“a first tubular” in line 3;
“a second tubular” in line 14;
It is unclear if these elements are in addition to the elements previously introduced in the preamble. The examiner is taking the understanding that this is a double inclusion. Clarification or correction is requested. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 16-20 depend from claim 15 and are therefore also rejected under indefiniteness.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of U.S. Patent No. 11,078,77. Although the claims at issue are not identical, they are not patentably distinct from each other because all that is claimed in the instant invention is present in the patent of Robertson et al. (USP 11,078,777). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that if the cylindrical main body (#6) is capable of receiving a tool that expands into the grooves of the main body then a bore would be required.
The mapping of the independent claims are recited below for convenience.
Regarding claim 1, Robertson discloses a location connector (#5) for connecting a first tubular (Fig 3D #3) to a second tubular (Fig 3D #4), the location connector comprising: 
a cylindrical main body (#6) extending (Fig 3D) in a longitudinal direction (Fig 3D vertically) and formed of at least two stacked segments (#6A and 6B) that are connectable (Fig 3D - “that are connectable to each other” – Col 9 line 45) to each other, the cylindrical main body comprising 
a central bore (#7) extending through the cylindrical main body in the longitudinal direction; 
an outer surface (Fig 3D) around a circumference of the cylindrical main body, and an inner surface (Fig 3D #9) facing the central bore: 
a first connector (Col 3 line 9-11) on a first end (upper) of the cylindrical main body [#6] and configured to attach to an end (lower) of the first tubular [#3], and 
a second connector (Col 3 line 12-14) on an opposite second end (lower) of the cylindrical main body [#6] and configured to attach to an end of the second tubular: and 
a female profile (Fig 3D #14) on the inner surface, the female profile comprising a plurality of grooves (#16A and 16B) for selective engagement with a discrete complementary profile (#2) comprising one or more protruding members (Fig 1B and Col 11 line 6) of a tool (#1) that is insertable (Fig 1B) into the location connecter [#5] in an insertion direction (radially outward), 
wherein each of the at least two stacked segments [#6A and 6B] includes one of the grooves (#16A and #16B respectively) in a configuration in which a spacing (Fig 3D) is provided between a groove in one of the stacked segments and another groove in an adjacent one of the stacked segments, 
wherein each of the grooves in the plurality of grooves comprises a tapered shoulder (Fig 3D illustrates lower shoulder of groove is tapered) and a non-tapered no-go shoulder (Fig 3D upper shoulder is not tapered) that is configured (Col 3 line 18 – 22) to prevent movement of the tool in one direction. and each of the grooves permits (Col 3 line 18-22) clocking movement of the tool in an azimuthal direction.
Regarding claim 10, Robertson discloses 
a system for locating a tool relative to a location connector (Fig 3D #5) that connects a first tubular (#3) to a second tubular (#4), the system comprising: 
a first tubular [#3] having an end (lower end); 
a second tubular [#4] having an end (upper end); 
a location connector [#5] comprising: 
a cylindrical main body (#6) extending in a longitudinal direction (as viewing Fig 3D – vertically) and formed of at least two stacked segments (#6A and 6B) that are connectable (Fig 3D - “that are connectable to each other” – Col 9 line 45) to each other, the cylindrical main body comprising a central bore (#7) extending (Fig 3D) through the cylindrical main body in the longitudinal direction; 
an outer surface (Fig 3D) around a circumference of the cylindrical main body, and an inner surface (Fig 3D #9) facing the central bore [#7]; 
a first connector (Col 3 line 9-11) on a first end (upper) of the cylindrical main body [#6] and configured (Fig 3D) to attach to an end (lower) of the first tubular [#3], and 
a second connector (Col 3 line 12-14) on an opposite second end (lower) of the cylindrical main body [#6] and configured to attach to an end (upper) of the second tubular [#4]; and 
a female profile (#14) on the inner surface, the female profile comprising a plurality of grooves (#16A and 16B), wherein each of the grooves in the plurality of grooves comprises a tapered shoulder (Fig 3D – lower edge) and a non-tapered no-go shoulder (Fig 3D – upper edge), and 
wherein each of the at least two stacked segments [#6A and 6B] includes one of the grooves (#16A and 16B respectively) in a configuration in which a spacing (Fig 3D) is provided between a groove in one of the stacked segments and another groove in an adjacent one of the stacked segments; and 
a tool (Fig 1B #1) that is insertable into the location connecter [#5] in an insertion direction (radially outward), the tool comprising a discrete complementary profile (#2) comprising one or more protruding members (Fig 1B) for selective engagement (Col 8 line 27 – “the protrusions of the matching complementary male profile of the tool become engaged within the positioning apparatus plurality of grooves”) with the female profile [#14] of the location connector [#5], wherein the non-tapered no-go shoulder is configured (Col 3 line 18-22) to prevent movement of the tool in one direction, and each of the grooves permits (Col 3 line 18-22) clocking movement of the tool in an azimuthal direction. 
Regarding claim 15, Robertson disclose a method of locating a tool (#1) relative to a location connector (#5) that connects a first tubular (#4) to a second tubular (#3), the method comprising;
attaching a first end (lower) of the location connector [#5] to one end (upper) of a first tubular [#4], 
the location connector [#5] comprising a cylindrical main body (#6) extending in a longitudinal direction (as viewing Fig 3D vertical) and formed of at least two stacked segments (#6A and 6B) that are connectable (Fig 3D) to each other, 
the cylindrical main body [#6] comprising a central bore (#7) extending (Fig 3D) through the cylindrical main body in the longitudinal direction: 
an outer surface (Fig 3D) around a circumference of the cylindrical main body [#6], and an inner surface (#9) facing the central bore [#7]; and 
a female profile (#14) on the inner surface [#9], the female profile comprising a plurality of grooves (#16A and 16B), wherein each of the grooves in the plurality of grooves comprises a tapered shoulder (Fig 3D lower edge) and a non-tapered no-go shoulder (Fig 3D upper edge) that is configured (Col 3 line 18-20) to prevent movement in one direction, and 
wherein each of the at least two stacked segments [#6A and 6B] includes one of the grooves (#16A and 16B respectively) in a configuration in which a spacing is provided (Fig 3D) between a groove in one of the stacked segments and another groove in an adjacent one of the stacked segments; 
attaching one end (lower) of a second tubular [#3] to an opposite second end (upper) of the location connector [#5], so that the location connector connects the first tubular [#4] to the second tubular [#3] inserting the tool [#1] into the second tubular [#3] in the insertion direction, 
the tool (#1) comprising a discrete complementary profile (#2) comprising one or more protruding members (Fig 3B) for selective engagement with the female profile [#14] of the location connector [#5] lowering the tool through the second tubular [#3] in the insertion direction until the one or more protruding members of the tool engages with at least one groove of the plurality of grooves of the female profile, and 
clocking (Col 4 line 63) the tool In the azimuthal direction by lifting or lowering the tool relative to the female profile so that the one or more protruding members of the tool engaged with the at least one groove of the plurality of grooves slides along the at least one groove.
Regarding claim(s) 2-9, 11-14 and 16-20 are also rejected under obvious Double Patenting in view of Robertson USP 11,078,777.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
16 Sep 2022